REASONS FOR ALLOWANCE
Claims 1-14 are allowed.

In claim 10, “the alkyl(meth)acrylate-based monomer unit” and “the aromatic vinyl-based monomer unit” is interpreted as the total amount of the units in the composition as the skilled artisan would readily interpret given that all weight percent are with respect to the composition.    

The closest prior art is US 2011/0097561, which teaches the claimed composition with the proviso that it is silent on the claimed plasticizer viscosity and amounts within the claimed ranges.

The prior art is silent on utilizing the claimed plasticizer amounts and viscosities in similar compositions as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764